UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                      * WI32III9 *
JASJOT NARULA and DESERT EAGLE
PRODUCTIONS,
                                                                        BROOKLYN OFFICE
                                       Plaintiffs,           ORDER


                                                             18-CV-0013(ENV)(JO)
                        •against-


MAURICE JACKSON and HOLLYWOOD
PRODUCTIONS,

                                        Defendants.



VITALIANG, D.J.

         Plaintiffs Jasjot Narula and Desert Eagle Productions filed this diversity action, on

January 2,2018, against defendants Maurice Jackson and Hollywood Productions, alleging
breach of contract, conversion, unjust enrichment and fraud Compl., Dkt. 1. On April 23,2018,

plaintiffs filed a motion for defaultjudgment, which the Court referred to Magistrate Judge
James Orenstein for report and recommendation. See Dkt. 10; May 1, 2018 Order. Judge
Orenstein issued his Report and Recommendation on January 31,2019(the "R&R"). Dkt. 13.

The R&R recommends that the motion be granted as to plaintiffs' first claim for breach of

contract against Jackson but denied as to their other claims, and that defaultjudgment be entered
against Jackson in the total amount of $111,900, consisting of $111,500 in damages and $400 in
costs.


         In the complaint, plaintiffs alleged that Narula had agreed to provide defendants $57,500
to finance certain entertainment events, pursuant to several written agreements. In exchange,

defendants agreed to repay him that amount plus a portion of the proceeds from the events,for a
total of $115,000, by October 2,2017. However, by that date, defendants had only paid Narula

$3,500. Compl. HH 14-20.

       Reviewing the motion for default judgment. Judge Orenstein determined that plaintiffs

established liability on the breach of contract claim as to Jackson, but not as to Hollywood

Productions, which "[did] not appear to be a corporate entity distinct from Jackson himself and

had not been properly served in this action. R&R at 4-5. As to the remaining claims. Judge

Orenstein found that they were duplicative ofthe breach of contract claim or otherwise

incompatible with plaintiffs' theory of liability, and that plaintiffs failed to plead fraud with

particularity as required under Federal Rule of Civil Procedure 9(b). Id. at 6. Accordingly, he
recommended the entry ofjudgment against Jackson on the first claim for breach of contract, for

the sum certain alleged in the complaint plus the $400 filing fee in this District, and the dismissal

of plaintiffs' remaining claims. Id. at 7-8.

        Notice oftime to object to the R&R was given, but no party has objected within the time

to do so. R&R at 8; Aff. of Service, Dkt. 14.

                                               Discussion


        Where no party has objected to a report and recommendation, clear-error review applies.
See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp.., 54 F. Supp. 3d 279,283
(E.D.N.Y. 2014). Having carefully reviewed the R&R in accordance with this standard, the
Court finds it to be correct, well-reasoned, and free of any clear error. The Court, therefore,

adopts the R&R,in its entirety, as the opinion ofthe Court.
                                           Conclusion


       For the foregoing reasons, the R&R is adopted, in its entirety, as the opinion of the Court.

Plaintiffs' motion for defaultjudgment is granted in part and denied in part. The Clerk of Court

is directed to enter judgment against Jackson in the amount of$111,900, consisting of$111,500

in damages and $400 in costs, and to close this case. Plaintiffs are directed to serve a copy of

this Order on Jackson and file proof of service on the docket by March 26, 2019.



       So Ordered.


Dated: Brooklyn, New York

       March 12, 2019

                                                             s/Eric N. Vitaliano

                                                            ERICN. VITALIANO

                                                            United States District Judge
